Citation Nr: 0930242	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  07-38 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for cancer of the tongue, 
throat, and neck.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran had active service from June 1954 to 
December 1957.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The Veteran's service connection claim was 
adjudicated at that RO because he filed his claim based on 
ionizing radiation exposure, and VA has centralized the 
processing of such claims at that RO.  The Veteran's 
residence is in Ohio, and that is the reason the RO in 
Cleveland, Ohio, is listed on the title page.  The Veteran 
testified before the undersigned Veterans Law Judge at a 
hearing held at the Cleveland RO in July 2008.  

In September 2008, the Board remanded the Veteran's claim for 
further development.  The case was sent to the RO in 
Huntington, West Virginia, which ordered the medical 
examination and opinion requested by the Board.  The 
Huntington RO issued a supplemental statement of the case in 
May 2009, and the case is now before the Board for further 
appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking service connection for cancer of the 
tongue, throat, and neck.  At various times, he has contended 
that his cancer is due to exposure to ionizing radiation.  
When he filed his service connection claim, he reported that 
when he was stationed at Ladd Air Force Base in Alaska from 
1955 to 1957, he was required to wear dosimeters due to some 
sort of radiation.  

As was noted in the Board's September 2008 remand, at his 
July 2008 hearing, the Veteran presented testimony to the 
effect that he was contending he was exposed to ionizing 
radiation in service.  In this regard, he stated that 
although "they" said that underground tests were not done 
in the Aleutian Islands, at the time he filed his substantive 
appeal a veterans counselor had made a list of three nuclear 
tests done in the Aleutian Islands during the time he was 
there.  After the hearing, the Veteran submitted a 
handwritten list that reads:  Operation GREENHOUSE - 
Eniwetok, Operation CASTLE - "Ebeye," and Operation REDWING 
- Bikini, and the list is followed by the words Amchitka 
Aleutian Islands.  

In the September 2008 remand, the Board further noted that 
38 C.F.R. § 3.309(d) shows that Operation GREENHOUSE was from 
April 1951 to June 1951, Operation CASTLE was from March 1954 
to May 1954, and Operation REDWING was from May 1956 to 
August 1956.  It was further noted that a Department of 
Energy website referenced by the Office of the Surgeon 
General of the United States Air Force in a June 2007 letter 
shows that Operation GREEHOUSE was conducted at Eniwetok, 
Operation CASTLE was conducted at Bikini Island and Eniwetok, 
and Operation REDWING was conducted at Bikini Island and 
Eniwetok.  In its remand, the Board directed that the Veteran 
be requested to clarify whether it is his contention that he 
was exposed to ionizing radiation from these nuclear weapons 
tests.  If so, further development was to be undertaken as 
directed by the provisions of 38 C.F.R. § 3.311.  

In addition, in the remand, the Board noted the Veteran's 
testimony that he thought one source of his exposure to 
radiation in service was from a huge radar installation 
within 30 miles from his base.  In the remand, the Board 
observed that the United States Court of Appeals for Veterans 
Claims (Court) has noted that articles presented to it 
establish that radar equipment emits microwave-type non-
ionizing radiation.  See Rucker v. Brown, 10 Vet. App. 67, 69 
(1997) citing The Microwave Problem, Scientific American, 
September 1986; Effects upon Health of Occupational Exposure 
to Microwave Radiation (RADAR), American Journal of 
Epidemiology, Vol. 112, 1980; and Biological effects of 
Radiofrequency Radiation, United States Environmental 
Protection Agency, September 1984.  

There is medical evidence showing that in April 2006, the 
Veteran was diagnosed as having metastatic well-
differentiated keratinizing squamous cell carcinoma of the 
tongue, with neck node metastases (stage IVA disease, 
T3N2M0).  In addition, in an August 2006 letter the Veteran's 
radiation oncologist referred to the Veteran's service at 
Ladd Air Force Base in Alaska for two years in the 1950s, and 
that physician said it is just as likely as not that the 
Veteran's carcinoma was caused by his exposure to radiation 
in service.  The physician did not, however, specify the type 
of radiation, ionizing or non-ionizing radiation.  In order 
to assist the Veteran in the development of his claim, the 
Board included in its remand a request for a VA examination 
and opinion as to whether it is at least as likely as not 
(50 percent probability or higher) that the Veteran's primary 
cancer of the base of the tongue is related to his service, 
to include exposure to microwave non-ionizing radiation from 
early warning radars.   

In response to the Board's September 2008 remand, the 
Huntington RO, in a letter dated in December 2008, requested 
that the Veteran state specifically whether he is claiming 
exposure to ionizing radiation from the U.S. nuclear weapons 
test on the list he submitted in July 2008, namely:  
Operation GREENHOUSE; Operation CASTLE; and/or Operation 
REDWING.  

In addition, the Veteran was provided the requested VA 
examination in January 2009.  The examiner did a physical 
examination of the Veteran and stated he reviewed the claims 
file and that he also reviewed the literature for non-
ionizing radiation.  The examiner said it does not appear the 
Veteran had significant exposure to ionized radiation at the 
time he was in Alaska as the tests done at the time frame 
were many thousands of miles from Alaska, in the Marshall 
Islands.  The examiner also said there are no reproducible, 
valid studies that prove non ionized radiation is a risk 
factor for brain, oral, or any other cancers for that matter 
at this time.  

In a statement received at the RO in February 2009, the 
Veteran said that he really did not know the difference 
between ionizing radiation and non-ionizing radiation until 
he looked up the definition on the Internet.  He said that 
after considering the difference between the two, he will 
claim exposure to non-ionizing radiation from radar 
microwaves because he was "in close vicinity of" the Murphy 
dome radar installation, which was part of the Defense Early 
Warning (DEW) line.  He said he had also been on this 
installation on numerous occasions.  

Thereafter, the Huntington RO readjudicated the claim and 
issued a supplemental statement of the case in May 2009.  In 
its forwarding letter, dated May 4, 2009, the RO told the 
Veteran that if he wished to respond, he had 30 days from the 
date of the letter to respond.  The RO subsequently 
transferred the case to the Board, where it was received on 
May 29, 2009.  The record further shows that on June 4, 2009, 
the RO received additional evidence from the Veteran in 
support of his appeal, namely an April 2009 letter from a 
private otolaryngologist, John B. Gillen, III, M.D.  The 
Board received this evidence in June 2009.  

In a July 2009 letter to the Veteran, pursuant to the 
provisions of 38 C.F.R. § 20.1304, the Board explained that 
this evidence had not been considered in a decision by the RO 
and he had a right to have the agency of original 
jurisdiction (AOJ) review such additional evidence prior to 
review by the Board.  The Board further explained to the 
Veteran that he may waive this right by submitting a waiver 
in writing.  In late July 2009, the Board received the 
Veteran's response in which he requested that the Board 
remand his case to the AOJ for review of the additional 
evidence.  The Board will, therefore, honor the Veteran's 
request for remand.  

In his April 2009 letter, Dr. Gillen stated that regarding 
radiation exposure during service, it was his understanding 
that the Veteran had exposure to an unknown amount of 
ionizing radiation during atomic bomb testing.  Dr. Gillen 
then said it is well established that ionizing radiation is 
at least a cofactor and probably primarily a cause of 
squamous cell carcinoma that occurs in the head and neck.  

In the next paragraph of his letter, Dr. Gillen noted that 
during service the Veteran had exposure to non-ionizing 
radiation in the form of radar or microwave energy.  Dr. 
Gillen said that to his knowledge, there is no definitive 
study showing this is a cause of squamous cell carcinoma in 
the mouth, throat, or tongue.  He said it is, however, well 
established that non-ionizing radiation in the form of 
sunlight is a cause of squamous cell carcinoma of the skin.  
He then said, "[t]herefore, it is my opinion that it is at 
least likely as not that exposure to the non-ionizing radar 
energy during your military service would be a cause for this 
squamous cell cancer that occurred in your tongue."  

In view of the apparently conflicting opinions of the VA 
examiner who conducted the January 2009 VA examination and 
the opinions expressed by Dr. Gillen in his April 2009 
letter, it is the judgment of the Board that review of the 
record and an opinion by an oncologist as to the 
relationship, if any, between the Veteran's cancer of the 
tongue, throat, and neck and his active service would 
facilitate its adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA oncologist to 
review the Veteran's claims file and 
provide an opinion.  

In this regard, the Veteran's entire 
claims file, to include a complete copy 
of this REMAND, should be provided to 
the oncologist, and the report should 
reflect consideration of the Veteran's 
documented medical history and 
assertions.  

After review of the record, the 
oncologist should be requested to 
provide an opinion as to the most 
probable etiology of the Veteran's 
cancer of the tongue, throat, and neck.  
The oncologist should also render an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or higher) that the Veteran's primary 
cancer of the base of the tongue is 
related to his active service, to 
include exposure to microwave non-
ionizing radiation from early warning 
radars.  The physician should be 
requested to discuss the private 
medical evidence including the 
April 2009 letter from Dr. Gillen who 
said it is his opinion that it is at 
least likely as not that exposure to 
the non-ionizing radar energy during 
the Veteran's military service would be 
a cause for his squamous cell cancer 
that occurred in the tongue.  

Please emphasize to the oncologist that 
he or she should provide a clear 
explanation of the rationale for the 
opinions.  

2.  Then, after completion of any other 
development indicated by the state of 
the record, readjudicate the claim of 
entitlement to service connection for 
cancer of the tongue, throat, and neck.  
If the claim remains denied, issue an 
appropriate supplemental statement of 
the case (SSOC) that addresses all 
evidence added to the record since the 
May 2009 SSOC, including the April 2009 
letter from Dr. Gillen (received by VA 
in June 2009).  Provide the Veteran and 
his representative an opportunity to 
respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




